NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
E. HAFFNER FOURNIER, JOANNE D. FOURNIER,
JOAN HEARLEY (INDIVIDUALLY AND AS
TRUSTEE OF THE HEARLEY FAMILY TRUST),
KEVIN P. REGAN, SHARON M. REGAN, ROBERT L.
SPERLING, DARLENE J. SPERLING, JEFFREY
STRUIKSMA AND CYNTHIA STRUIKSMA, --
Plain,tiffs-Appellants,
V.
UNITED STATES, `
Defendan.t-Appellee.
2012-5056
Appeal from the United States C0urt of Federa1
C1aimS in case n0. 06~CV-933, Judge Th0n1as C. Whee1e1'.
ROBERT G. MARTIN AND BERNICE V. MARTIN,
Plaintiffs-Appellants,
V.
UNITEI) STATES,
Defen,dant-Appellee.
2012-5057

FOURN`IER V. US 2
Appeal from the United States C0urt of Federa1
C1ai1ns in case no. 03-CV-2272, Judge Edward J. Damich.
IRA H. BARRY, JANE E. BARRY, WADE E. BOGGS,
DEBORAH A. BOGGS, THOMAS V. CHOREY, JR.,
BETTYE JEANNE CHOREY, DONALD HOLLY,
ROSEANNE HOLLY, CHARLES H. JOHNSON, KAY
A. JOHNSON, EDWARD J. MATONICH, JUDITH R.
MATONICH, LAWRENCE R. SPIETH, ANNE T.
SPIETI-I, THOMAS STAUFFACHER, LINDA
STAUFFACHER, RICHARD L. WAKENIGHT AND
PATRICIA R. WAKENIGHT,
Plaintiffs-Appellants,
V.
UN'ITED STATES,
Defendon.t-Appellee.
2012-5071
Appea1 from the United States Cou1‘t; of Federa1
C1ai1ns in case no. 03-CV-20(), Senior Judge Eric G. Brug-
g'ink.
ON MOTION
ORDER
The appellants move without opposition to consolidate
appeal nos. 2012-5056, 2012-5057, and 2012-5071, and for

3 FOURNlER V. US
an extension of ti1ne, until May 28, 2012, to file their
consolidated opening brief.
The court notes that the above~captioned appeals
were consolidated on Apri1 6, 2012.
Upon consideration thereof
IT ls ORDERED THAT:
(1) The motion to consolidate the appeals is 1noot.
(2) The motion for an extension of time is granted
FOR THE COURT
APR 2 7 2012
/s/ J an Horba1y
Date J an Horba1y
C1erk _
cci Th01nas E. Redding, Esq.
Steven K. Uejio, Esq.
FlLED
. 0FAPPEALsF0a
521 u`Sril%li=§i)§RAL c1ncu1T
APR 27 2012
JAN HOBBALY
CLEHK